Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 1 of 21 Page ID #:1200




    1
    2
    3
    4
    5
    6
    7
    8
    9
                              UNITED STATES DISTRICT COURT
   10
                             CENTRAL DISTRICT OF CALIFORNIA
   11
                                    WESTERN DIVISION
   12
   13
        SCOTT WOOD, an individual,            CASE NO. 2:20íCVí10865 VAP
   14                                         (AGRx)
        Plaintiffs,
   15
        vs.                                   STIPULATED PROTECTIVE
   16                                         ORDER
      NEWBRIDGE RESOURCES GROUP,
   17 LLC, a Delaware limited liability       NOTE CHANGES MADE BY THE
      company; ALSHAIR FIYAZ, an              COURT
   18 individual; OSCAR CROHN, and
      individual; KLAUS HASBO, an
   19 individual; JOHN CRESPO, an
      individual; PACIFIC COAST
   20 ENERGY COMPANY LP; and, DOES
      1 through 25,
   21 inclusive,
   22                 Defendants.
   23
   24
   25
   26
   27
   28
                                                             Case No. 2:20-cv-10865 VAP (AGR)
                                                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 2 of 21 Page ID #:1201




    1 1.      PURPOSES AND LIMITATIONS & GOOD CAUSE STATEMENT
    2         1.1    Purposes and Limitations
    3         Discovery in this action is likely to involve production of confidential,
    4 proprietary, or private information for which special protection from public
    5 disclosure and from use for any purpose other than prosecuting this litigation may
    6 be warranted. Accordingly, pursuant to Federal Rule of Civil Procedure 26(c), the
    7 parties hereby stipulate and agree to the request for, and entry of, the following
    8 Stipulated Protective Order (hereinafter “Order” or “Stipulated Protective Order”) to
    9 govern the discovery, use, and handling of Protected Material, as defined in Section
   10 2, produced by parties and non-parties in the above-captioned case. The parties
   11 acknowledge that this Order does not confer blanket protections on all disclosures or
   12 responses to discovery and that the protection it affords from public disclosure
   13 extends only to the limited information or items that are entitled to confidential
   14 treatment under the applicable legal principles. The parties further acknowledge
   15 that this Stipulated Protective Order does not entitle them to file Protected Material
   16 under seal; Civil Local Rule 79 sets forth the procedures that must be followed and
   17 the standards that will be applied when a party seeks permission from the court to
   18 file material under seal.
   19         1.2    Good Cause Statement
   20         This action is likely to involve inventions, trade secrets, know-how or other
   21 non-public, confidential or proprietary knowledge, information or data with respect
   22 to the products, services, operations, finances, business or affairs of the parties, as
   23 well as information concerning confidential, proprietary or secret processes,
   24 methods, inventions, techniques, customers (including, without limitation, the
   25 identity of the customers of the parties and the specific nature of the services
   26 provided by the parties), employees or plans of the parties. Accordingly, to expedite
   27 the flow of information, to facilitate the prompt resolution of disputes over
   28 confidentiality of discovery materials, to adequately protect information the parties
                                                                     Case No. 2:20-cv-10865 VAP (AGR)
                                                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 3 of 21 Page ID #:1202




    1 are entitled to keep confidential, to ensure that the parties are permitted reasonable
    2 necessary uses of such material in preparation for and in the conduct of trial, to
    3 address their handling at the end of the litigation, and serve the ends of justice, a
    4 protective order for such information is justified in this matter. It is the intent of the
    5 parties that information will not be designated as confidential for tactical reasons
    6 and that nothing be so designated without a good faith belief that it has been
    7 maintained in a confidential, non-public manner, and there is good cause why it
    8 should not be part of the public record of this case.
    9 2.      DEFINITIONS
   10         2.1   Action: the above-captioned action, Scott Wood v. NewBridge
   11 Resources Group, LLC et al., Case No. 2:20íCVí10865 VAP (AGR) (C.D. Cal.).
   12         2.2   Challenging Party: a Party or Non-Party that challenges the designation
   13 of information or items under this Order.
   14         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
   15 how it is generated, stored or maintained) or tangible things that qualify for
   16 protection under Federal Rule of Civil Procedure 26(c).
   17         2.4   Counsel (without qualifier): Outside Counsel of Record and In-House
   18 Counsel (as well as their support staff).
   19         2.5   Designating Party: a Party or Non-Party that designates information or
   20 items that it produces in disclosures or in responses to discovery as
   21 “CONFIDENTIAL.”
   22         2.6   Disclosure or Discovery Material: all items or information, regardless
   23 of the medium or manner in which it is generated, stored, or maintained (including,
   24 among other things, testimony, transcripts, and tangible things), that are produced or
   25 generated in disclosures or responses to discovery in this matter.
   26         2.7   In-House Counsel: attorneys who are employees of a party to this
   27 action. In-House Counsel does not include Outside Counsel of Record or any other
   28 outside counsel.

                                                   -2-                Case No. 2:20-cv-10865 VAP (AGR)
                                                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 4 of 21 Page ID #:1203




    1        2.8    Non-Party: any natural person, partnership, corporation, association, or
    2 other legal entity not named as a Party to this action.
    3        2.9    Outside Counsel of Record: attorneys who are not employees of a Party
    4 but are retained to represent or advise a Party and have appeared in the Action on
    5 behalf of that Party or are affiliated with a law firm which has appeared on behalf of
    6 that Party.
    7        2.10 Party: any party to this action, including all of its officers, directors,
    8 employees, consultants, retained experts, and Outside Counsel of Record (and their
    9 support staffs).
   10        2.11 Producing Party: a Party or Non-Party that produces Disclosure or
   11 Discovery Material in this action.
   12        2.12 Professional Vendors: persons or entities that provide litigation support
   13 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   14 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   15 and their employees and subcontractors.
   16        2.13 Protected Material: any Disclosure or Discovery Material that is
   17 designated as “CONFIDENTIAL.”
   18        2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
   19 from a Producing Party.
   20 3.     SCOPE
   21        The protections conferred by this Stipulation and Order cover not only
   22 Protected Material (as defined above), but also (1) any information copied or
   23 extracted from Protected Material; (2) all copies, excerpts, summaries, or
   24 compilations of Protected Material; and (3) any testimony, conversations, or
   25 presentations by Parties or their Counsel that might reveal Protected Material.
   26        Any use of Protected Material at trial shall be governed by the orders of the
   27 trial judge. This Order does not govern the use of Protected Material at trial.
   28

                                                  -3-                Case No. 2:20-cv-10865 VAP (AGR)
                                                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 5 of 21 Page ID #:1204




    1 4.      DURATION
    2         Even after final disposition of this litigation, the confidentiality obligations
    3 imposed by this Order shall remain in effect until a Designating Party agrees
    4 otherwise in writing or a court order otherwise directs. Final disposition shall be
    5 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
    6 or without prejudice; and (2) final judgment herein after the completion and
    7 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
    8 including the time limits for filing any motions or applications for extension of time
    9 pursuant to applicable law.
   10 5.      DESIGNATING PROTECTED MATERIAL
   11         5.1   Exercise of Restraint and Care in Designating Material for Protection.
   12 Each Party or Non-Party that designates information or items for protection under
   13 this Order must take care to limit any such designation to specific material that
   14 qualifies under the appropriate standards. To the extent it is practical to do so, the
   15 Designating Party will attempt to designate for protection only those parts of
   16 material, documents, items, or oral or written communications that qualify — so that
   17 other portions of the material, documents, items, or communications for which
   18 protection is not warranted are not swept unjustifiably within the ambit of this
   19 Order. Mass, indiscriminate, or routinized designations are prohibited. Nothing in
   20 this Order prevents the Receiving Party from challenging the scope of the
   21 Designating Party’s designations and seeking all available relief related thereto.
   22         If it comes to a Designating Party’s attention that information or items that it
   23 designated for protection do not qualify for protection at all or do not qualify for the
   24 level of protection initially asserted, that Designating Party must promptly notify all
   25 other parties that it is withdrawing the mistaken designation.
   26         5.2   Manner and Timing of Designations. Except as otherwise provided in
   27 this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
   28 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

                                                   -4-                Case No. 2:20-cv-10865 VAP (AGR)
                                                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 6 of 21 Page ID #:1205




    1 under this Order must be clearly so designated before the material is disclosed or
    2 produced by the Designating Party.
    3         Designation in conformity with this Order requires:
    4               (a)       for information in documentary form (e.g., paper or electronic
    5 documents, but excluding transcripts of depositions or other pretrial or trial
    6 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to every
    7 page of any document that contains protected material.
    8         A Party or Non-Party that makes original documents or materials available for
    9 inspection need not designate them for protection until after the inspecting Party has
   10 indicated which material it would like copied and produced. During the inspection
   11 and before the designation, all of the material made available for inspection shall be
   12 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   13 documents it wants copied and produced, the Producing Party must determine which
   14 documents, or portions thereof, qualify for protection under this Order. Then, before
   15 producing the specified documents, the Producing Party must affix the appropriate
   16 legend (“CONFIDENTIAL”) to every page of any document that contains Protected
   17 Material.
   18               (b)       for testimony given in deposition or in other pretrial or trial
   19 proceedings, that the Designating Party identify on the record, before the close of
   20 the deposition, hearing, or other proceeding, all protected testimony and specify the
   21 level of protection being asserted. When it is impractical to identify separately each
   22 portion of testimony that is entitled to protection and it appears that substantial
   23 portions of the testimony may qualify for protection, the Designating Party may
   24 invoke on the record (before the deposition, hearing, or other proceeding is
   25 concluded) a right to have up to 21 days from receipt of a final transcript to identify
   26 the specific portions of the testimony as to which protection is sought and to specify
   27 the level of protection being asserted. For the avoidance of doubt, the final
   28 transcript refers to the original copy provided to the deponent for review and

                                                   -5-               Case No. 2:20-cv-10865 VAP (AGR)
                                                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 7 of 21 Page ID #:1206




    1 signature and does not include the time given to the deponent to review for errors,
    2 etc. During this 21 day period, the transcript will be treated as if it has been
    3 designated “CONFIDENTIAL” in its entirety unless otherwise agreed. After the 21
    4 day period has expired, only those portions of the testimony that are appropriately
    5 designated for protection within the 21 days shall be covered by the provisions of
    6 this Stipulated Protective Order. Alternatively, a Designating Party may specify, at
    7 the deposition or up to 21 days afterwards if that period is properly invoked, that the
    8 entire transcript shall be treated as “CONFIDENTIAL.”
    9         Parties shall give the other parties notice if they reasonably expect a
   10 deposition, hearing or other proceeding to include Protected Material so that the
   11 other parties can ensure that only authorized individuals are present at those
   12 proceedings. The use of a document as an exhibit at a deposition shall not in any
   13 way affect its designation as “CONFIDENTIAL.”
   14         Transcripts containing Protected Material shall have an obvious legend on the
   15 title page that the transcript contains Protected Material, and the title page shall be
   16 followed by a list of all pages (including line numbers as appropriate) that have been
   17 designated as Protected Material and the level of protection being asserted by the
   18 Designating Party. The Designating Party shall inform the court reporter of these
   19 requirements.
   20               (c)       for information produced in some form other than
   21 documentary and for any other tangible items, that the Producing Party affix in a
   22 prominent place on the exterior of the container or containers in which the
   23 information or item is stored the legend “CONFIDENTIAL.”
   24         5.3   Inadvertent Failures to Designate. If timely corrected after realization
   25 that an error has been made, an inadvertent failure to designate qualified information
   26 or items does not, standing alone, waive the Designating Party’s right to secure
   27 protection under this Order for such material. Upon timely correction of a
   28

                                                  -6-                Case No. 2:20-cv-10865 VAP (AGR)
                                                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 8 of 21 Page ID #:1207




    1 designation, the Receiving Party must make reasonable efforts to assure that the
    2 material is treated in accordance with the provisions of this Order.
    3 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
    4         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
    5 designation of confidentiality at any time consistent with the court’s scheduling
    6 order. A Party does not waive its right to challenge a confidentiality designation by
    7 electing not to mount a challenge promptly after the original designation is
    8 disclosed.
    9         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
   10 resolution process by providing written notice of each designation it is challenging
   11 and describing the basis for each challenge. To avoid ambiguity as to whether a
   12 challenge has been made, the written notice must recite that the challenge to
   13 confidentiality is being made in accordance with this specific paragraph of the
   14 Protective Order. The parties shall attempt to resolve each challenge in good faith
   15 in accordance with Civil Local Rule 37. In conferring, the Challenging Party must
   16 explain the basis for its belief that the confidentiality designation was not proper and
   17 must give the Designating Party an opportunity to review the designated material, to
   18 reconsider the circumstances, and, if no change in designation is offered, to explain
   19 the basis for the chosen designation.
   20         6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
   21 court intervention, the Challenging Party shall file and serve a Joint Stipulation
   22 regarding the disputed confidentiality in accordance with Civil Local Rule 37.
   23         The burden of persuasion in any such challenge proceeding shall be on the
   24 Designating Party. Frivolous challenges and those made for an improper purpose
   25 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
   26 expose the Challenging Party to sanctions. All parties shall continue to afford the
   27 material in question the level of protection to which it is entitled under the
   28 Producing Party’s designation until the Court rules on the challenge.

                                                  -7-               Case No. 2:20-cv-10865 VAP (AGR)
                                                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 9 of 21 Page ID #:1208




    1 7.      REDACTIONS
    2         7.1   Protocol for Redactions. Any Producing Party may redact from
    3 Discovery Material matter that the Producing Party claims is (i) privileged or (ii)
    4 Information that the Producing Party claims it cannot disclose absent Court order.
    5 The Producing Party shall mark each redaction with a legend stating
    6 “REDACTED,” and specify the basis for the redaction as appropriate, or provide a
    7 comparable notice. Where a document consists of more than one page, at least each
    8 page on which information has been redacted shall be so marked. If Counsel for the
    9 Producing Party agrees or if the Court orders that Discovery Material initially
   10 redacted shall not be subject to redaction or shall receive alternative treatment, and
   11 the Discovery Material is subsequently produced in unredacted form, then that
   12 unredacted Discovery Material shall continue to receive the protections and
   13 treatment afforded to documents bearing the confidentiality designation assigned to
   14 it by the Producing Party.
   15         7.2   Right to Challenge. The right to challenge and process for challenging
   16 redactions shall be the same as the right to challenge and process for challenging the
   17 designation of “CONFIDENTIAL” set out in Section 6, above.
   18         7.3   Consent-Based Redactions. Nothing herein precludes any party from
   19 seeking the other Party’s or Parties’ consent or an order allowing the Party to redact
   20 nonresponsive matter from otherwise responsive documents on a case-by-case basis.
   21 8.      ACCESS TO AND USE OF PROTECTED MATERIAL
   22         8.1   Basic Principles. A Receiving Party may disclose Protected Material
   23 only to the categories of persons and under the conditions described in this Order.
   24 When the litigation has been terminated, a Receiving Party must comply with the
   25 provisions of Section 15 below (FINAL DISPOSITION). Protected Material must
   26 be stored and maintained by a Receiving Party at a location and in a secure manner
   27 that ensures that access is limited to the persons authorized under this Order.
   28

                                                  -8-               Case No. 2:20-cv-10865 VAP (AGR)
                                                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 10 of 21 Page ID #:1209




     1 All Protected Material, along with the information contained in the Protected
     2 Material, shall be used solely for purposes of this action, and no person receiving
     3 such Protected Material shall, directly or indirectly, transfer, disclose, or
     4 communicate in any way the contents of the documents to any person other than
     5 those specified in Paragraphs 7.2 and 7.3.
     6        8.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
     7 otherwise ordered by the court or permitted in writing by the Designating Party, a
     8 Receiving Party may disclose any information or item designated
     9 “CONFIDENTIAL” only to:
    10                   (a)    the Receiving Party’s Outside Counsel of Record, as well as
    11    employees of said Outside Counsel of Record;
    12                   (b)    the officers, directors, and employees (including In-House
    13    Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
    14    this Action;
    15                   (c)    independent outside experts or consultants who are not regular
    16    employees of a Party but are retained on behalf of any of the Parties by their
    17    Outside Counsel of Record to assist in this litigation (once the requirements of
    18    Paragraph 8 are satisfied)
    19                   (d)    the court and its personnel;
    20                   (e)    court reporters and their staff;
    21                   (f)    professional jury or trial consultants, and Professional Vendors
    22    to whom disclosure is reasonably necessary for this Action and who have signed
    23    the “Acknowledgement and Agreement to Be Bound” (Exhibit A);
    24                   (g)    the Designating Party’s party witnesses;
    25                   (h)    persons shown on the face of the document to have authored
    26    or received it; and
    27
    28

                                                     -9-              Case No. 2:20-cv-10865 VAP (AGR)
                                                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 11 of 21 Page ID #:1210




     1                     (i)   any mediator or settlement officer, and their supporting
     2      personnel, mutually agreed upon by any of the parties engaged in settlement
     3      discussions.
     4 9.       INDEPENDENT OUTSIDE EXPERTS OR CONSULTANTS
     5          Each person appropriately designated pursuant to Paragraphs 7.2(c) or 7.3(b)
     6 to receive information or items designated in this action as “CONFIDENTIAL” (1)
     7 must not be a past or current employee of a Party or of a Party’s competitor; (2) at
     8 the time of retention must not be anticipated to become an employee of a Party or of
     9 a Party’s competitor; and (3) must execute the “Acknowledgement and Agreement
    10 to be Bound” in the form attached as Exhibit A. Further, in the case of a testifying
    11 outside independent expert or consultant, the Designating Party shall be notified at
    12 least seven (7) business days prior to disclosure to any such person of the
    13 Designating Party's Protected Material. Such notice shall provide a reasonable
    14 description of the outside independent person to whom disclosure is sought
    15 sufficient to permit objection to be made. The burden is then on the Designating
    16 Party to promptly object in writing to such disclosure and within seven (7) business
    17 days after receipt of notice, to apply for appropriate relief from the Court. No
    18 disclosure shall be made until the latter of the following events: (1) the Designating
    19 Party fails to object and seek appropriate relief within seven (7) business days after
    20 receipt of notice; or (2) if the Designating Party objects and seeks appropriate relief
    21 in the time allotted, the Court enters an Order that permits disclosure to the outside
    22 independent person to whom disclosure is sought.
    23 10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
    24          PRODUCED IN OTHER LITIGATION
    25          If a Party is served with a subpoena or a court order issued in other litigation
    26 that compels public disclosure of any information or items designated in this action
    27 as “CONFIDENTIAL” that Party must:
    28

                                                    -10-               Case No. 2:20-cv-10865 VAP (AGR)
                                                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 12 of 21 Page ID #:1211




     1                    (a)   promptly notify in writing the Designating Party, and in any
     2    event no later than ten (10) days before complying with any subpoena or order.
     3    Such notification shall include a copy of the subpoena or court order;
     4                    (b)   promptly notify in writing the party who caused the subpoena
     5    or order to issue in the other litigation that some or all of the material covered by
     6    the subpoena or order is subject to this Protective Order. Such notification shall
     7    include a copy of this Stipulated Protective Order; and
     8                    (c)   cooperate with respect to all reasonable procedures sought to
     9    be pursued by the Designating Party whose Protected Material may be affected.1
    10           If the Designating Party timely seeks a protective order, the Party served with
    11 the subpoena or court order shall not produce any information designated in this
    12 action as “CONFIDENTIAL” before a determination by the court from which the
    13 subpoena or order issued, unless the Party has obtained the Designating Party’s
    14 permission. The Designating Party shall bear the burden and expense of seeking
    15 protection in that court of its confidential material — and nothing in these
    16 provisions should be construed as authorizing or encouraging a Receiving Party in
    17 this action to disobey a lawful directive from another court.
    18           If the Designating Party takes no effective action to preclude the
    19 enforceability of the subpoena or order, then the Receiving Party may comply with
    20 the subpoena or order.
    21 11.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    22           PRODUCED IN THIS LITIGATION
    23                    (a)   The terms of this Order are applicable to information produced
    24    by a Non-Party in this action and designated as “CONFIDENTIAL.” Such
    25
    26       1
             The purpose of imposing these duties is to alert the interested parties to the
    27 existence of this Protective Order and to afford the Designating Party in this case an
       opportunity to try to protect its confidentiality interests in the court from which the
    28 subpoena or order issued.

                                                    -11-               Case No. 2:20-cv-10865 VAP (AGR)
                                                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 13 of 21 Page ID #:1212




     1     information produced by Non-Parties in connection with this litigation is
     2     protected by the remedies and relief provided by this Order. Nothing in these
     3     provisions should be construed as prohibiting a Non-Party from seeking
     4     additional protections.
     5                  (b)        In the event that a Party is required, by a valid discovery
     6     request, to produce a Non-Party’s confidential information in its possession, and
     7     the Party is subject to an agreement with the Non-Party not to produce the Non-
     8     Party’s confidential information, then the Party shall:
     9                        1.       promptly notify in writing the Requesting Party and the
    10 Non-Party that some or all of the information requested is subject to a
    11 confidentiality agreement with a Non- Party;
    12                        2.       promptly provide the Non-Party with a copy of the
    13 Stipulated Protective Order in this litigation, the relevant discovery request(s), and a
    14 reasonably specific description of the information requested; and
    15                        3.       make the information requested available for inspection by
    16 the Non-Party.
    17                  (c)        If the Non-Party fails to object or seek a protective order from
    18     this court within 14 days of receiving the notice and accompanying information,
    19     the Receiving Party may produce the Non-Party’s confidential information
    20     responsive to the discovery request. If the Non-Party timely seeks a protective
    21     order, the Receiving Party shall not produce any information in its possession or
    22     control that is subject to the confidentiality agreement with the Non-Party before
    23     a determination by the court.2 Absent a court order to the contrary, the Non-Party
    24     shall bear the burden and expense of seeking protection in this Court of its
    25     Protected Material.
    26
           2
    27       The purpose of this provision is to alert the interested parties to the existence
       of confidentiality rights of a Non-Party and to afford the Non-Party an opportunity
    28 to protect its confidentiality interests in this court.

                                                       -12-               Case No. 2:20-cv-10865 VAP (AGR)
                                                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 14 of 21 Page ID #:1213




     1 12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
     2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
     3 Protected Material to any person or in any circumstance not authorized under this
     4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
     5 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
     6 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
     7 persons to whom unauthorized disclosures were made of all the terms of this Order,
     8 and (d) request such person or persons to execute the “Acknowledgment and
     9 Agreement to Be Bound” that is attached hereto as Exhibit A.
    10 13.      CLAWBACK OF DISCLOSURE
    11          13.1 Clawback of Disclosure. A Producing Party that determines that it has
    12 accidentally or inadvertently made a disclosure of Protected Material, without
    13 designating it as such pursuant to the terms of this Order, or has accidentally or
    14 inadvertently made a disclosure of Privileged Material, shall promptly notify the
    15 Receiving Party following discovery of the production, and the Receiving Party
    16 shall:
    17          1. in the case of Privileged Material, (i) immediately cease the review and use
                of the disclosed document or information, except to the extent necessary to
    18          determine and/or contest the privilege or protection; (ii) if the Receiving Party
                does not challenge the assertion, return or destroy the disclosed document or
    19          information, as well as any and all copies thereof; and (iii) if the Receiving
                Party does not challenge the assertion, destroy any references to the
    20          erroneously or inadvertently disclosed document or information, to the extent
                such references exist in other materials prepared by the Receiving Party; or,
    21
                2. in the case of Protected Material, shall mark it and all copies with the
    22          appropriate legend (“CONFIDENTIAL”) at the expense of the Producing
                Party and treat the document as Protected Material under the terms of this
    23          Order. Alternatively, at the discretion of the Producing Party, the Producing
                Party may promptly provide replacement media, and the Receiving Party
    24          must promptly return the original documents and all copies of the same to the
                Producing Party or destroy the original documents and all copies.
    25
                Upon request of the Producing Party, the Receiving Party must provide to the
    26
         Producing Party a certification of Counsel that all of the accidentally or
    27
         inadvertently Protected Material or Privileged Material identified has been returned,
    28

                                                   -13-               Case No. 2:20-cv-10865 VAP (AGR)
                                                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 15 of 21 Page ID #:1214




     1 sequestered, or destroyed subject to the terms of this paragraph. The Receiving Party
     2 is not required to return or destroy any Discovery Material claimed to be Privileged
     3 Material if the Receiving Party intends to move the Court (and does move within a
     4 reasonable time consistent with the court’s scheduling order) for a ruling that the
     5 document was never privileged or protected, unless and until the Court determines
     6 the document is privileged or protected, but the Challenging Party must sequester
     7 such Discovery Material until the Court has made such determination.
     8         13.2 Provision of Privileged Material or Protected Material to a Non-Party.
     9 If any produced Privileged Material or Protected Material was provided to a Non-
    10 Party by a Receiving Party before the Receiving Party was notified of the
    11 inadvertent disclosure, the Receiving Party will promptly notify the Producing Party
    12 that it had provided the Privileged Material or Protected Material to the Non-Party,
    13 and will use all reasonable efforts to secure the return of the Privileged Material or
    14 Protected Material (and the destruction of any references thereto) and/or proper
    15 designation of the Protected Material, including reminding the Non-Party of its
    16 obligation to adhere to the terms of this Order that the Non-Party agreed to by
    17 executing the “Acknowledgment and Agreement to Be Bound” that is attached
    18 hereto as Exhibit A. The Receiving Party shall notify the Producing Party and
    19 follow this procedure as to all copies of the document disclosed.
    20         13.3 Challenges. If a Receiving Party disputes the Producing Party’s
    21 privilege claim over inadvertently produced Privileged Material, the Receiving Party
    22 shall notify the Producing Party of the dispute and the basis therefore in writing
    23 within ten (10) calendar days of receipt of the notification of produced Privileged
    24 Information. The Producing Party and Receiving Party thereafter shall meet and
    25 confer in good faith regarding the disputed claim within ten (10) calendar days. In
    26 the event that the Producing Party and Receiving Party do not resolve their dispute,
    27 the Challenging Party must bring a motion for a determination of whether a
    28

                                                  -14-               Case No. 2:20-cv-10865 VAP (AGR)
                                                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 16 of 21 Page ID #:1215




     1 privilege applies within seven (7) calendar days of the determination that no
     2 resolution will be achieved.
     3         13.4 Waiver. A Party is not precluded by this Order from arguing that a
     4 privilege or protection has been waived for reasons other than the production of a
     5 document or information subsequently clawed back in accordance with the terms of
     6 this Order.
     7         13.5 Used Documents. Notwithstanding the foregoing, the Parties agree that
     8 any document used by any Party in a deposition, expert report, or court filing in a
     9 this Action (with the exception of a motion pursuant to Section 13.3 of this Order)
    10 that a Producing Party does not seek to claw back within seven (7) calendar days of
    11 its use (“Used Document”) shall not be eligible for clawback under Sections 13.1-3
    12 of this Order. Such ineligibility for clawback of a Used Document under Sections
    13 13.1-3 of this Order shall not, by itself, constitute or effect a subject matter waiver in
    14 this Action.
    15 14.     MISCELLANEOUS
    16         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
    17 person to seek its modification by the Court in the future.
    18         14.2 Right to Assert Other Objections. By stipulating to the entry of this
    19 Protective Order no Party waives any right it otherwise would have to object to
    20 disclosing or producing any information or item on any ground not addressed in this
    21 Stipulated Protective Order. Similarly, no Party waives any right to object on any
    22 ground to use in evidence of any of the material covered by this Protective Order.
    23         14.3 Filing Protected Material. Without written permission from the
    24 Designating Party or a court order secured after appropriate notice to all interested
    25 persons, a Party may not file in the public record any Protected Material. A Party
    26 that seeks to file under seal any Protected Material must comply with Civil Local
    27 Rule 79. Protected Material may only be filed under seal pursuant to a court order
    28 authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil

                                                   -15-                Case No. 2:20-cv-10865 VAP (AGR)
                                                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 17 of 21 Page ID #:1216




     1 Local Rule 79, a sealing order will issue only upon a request establishing that the
     2 Protected Material at issue is privileged, protectable as a trade secret, or otherwise
     3 entitled to protection under the law. If a Receiving Party’s request to file Protected
     4 Material under seal pursuant to Civil Local Rule 79 is denied by the Court, then the
     5 Receiving Party may file the Protected Material in the public record pursuant to
     6 Civil Local Rule 79 unless otherwise instructed by the Court.
     7 15.     FINAL DISPOSITION
     8         Within 60 days after the final disposition of this action, as defined in
     9 paragraph 4, each Receiving Party must return all Protected Material to the
    10 Producing Party or, destroy such material. As used in this subdivision, “all
    11 Protected Material” includes all copies, abstracts, compilations, summaries, and any
    12 other format reproducing or capturing any of the Protected Material. Whether the
    13 Protected Material is returned or destroyed, the Receiving Party must submit a
    14 written certification to the Producing Party (and, if not the same person or entity, to
    15 the Designating Party) by the 60 day deadline that (1) identifies (by category, where
    16 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
    17 that the Receiving Party has not retained any copies, abstracts, compilations,
    18 summaries or any other format reproducing or capturing any of the Protected
    19 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
    20 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
    21 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
    22 work product, and consultant and expert work product, even if such materials
    23 contain Protected Material. Any such archival copies that contain or constitute
    24 Protected Material remain subject to this Protective Order as set forth in Section 4
    25 (DURATION).
    26
    27
    28

                                                   -16-               Case No. 2:20-cv-10865 VAP (AGR)
                                                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 18 of 21 Page ID #:1217




     1 16.    SANCTIONS
     2        Any violation of this Order may be punished by any and all appropriate
     3 measures including, without limitation, contempt proceedings and/or monetary
     4 sanctions.
     5        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     6
     7 DATED: August 20, 2021               FAUVER, LARGE, ARCHBALD & SPRAY,
                                            LLP
     8
     9
    10
    11                                      By
                                                 Trevor D. Large
    12                                           Christopher M. de la Vega
    13
                                                 FAUVER, LARGE, ARCHBALD &
    14                                           SPRAY, LLP
    15                                           Trevor D. Large (Bar No. 214886)
                                                 tlarge@flasllp.com
    16                                           Christopher M. de la Vega (Bar no.
    17                                           276391)
                                                 cdelavega@flasllp.com
    18                                           820 State Street, 4th Floor
    19                                           Santa Barbara, California 93101
                                                 Telephone: (805) 966-7000
    20                                           Facsimile: (805) 966-7227
    21
                                                 Attorneys for Plaintiff Scott Wood
    22
    23
    24
    25
    26
    27
    28

                                                 -17-              Case No. 2:20-cv-10865 VAP (AGR)
                                                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 19 of 21 Page ID #:1218
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 20 of 21 Page ID #:1219




     1                                             EXHIBIT A
     2
                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3
     4          I, _____________________________ [print or type full name], of
     5 _______________________________________ [print or type full address], declare under penalty
     6 of perjury that I have read in its entirety and understand the Stipulated Protective Order that was
     7 issued by the United States District Court for the Central District of California on
         _______________ [date] in the case of Wood v. NewBridge Resources Group, LLC et al., Case
     8
         No. 2:20-cv-10865 VAP (AGRx). I agree to comply with and to be bound by all the terms of this
     9
         Stipulated Protective Order and I understand and acknowledge that failure to so comply could
    10 expose me to sanctions and punishment in the nature of contempt.
    11        I further agree to submit to the jurisdiction of the United States District Court for the
    12 Central District of California for the purpose of enforcing the terms of this Stipulated Protective
    13 Order, even if such enforcement proceedings occur after termination of this action.
                I hereby appoint ___________________________ [print or type full name] of
    14
         _____________________________________________________________________________
    15
         [print or type full address and telephone number] as my California agent for service of process in
    16 connection with this action or any proceedings related to enforcement of this Stipulated Protective
    17 Order.
    18
    19 Date: ______________
    20 City and State where sworn and signed: ____________________________________
    21
    22 Printed Name: ____________________________
    23
                          [Printed Name]
    24
    25
         Signature:       ____________________________
    26
                          [Signature Name]
    27
    28

                                                          -19-                 Case No. 2:20-cv-10865 VAP (AGR)
                                                                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10865-VAP-AGR Document 65 Filed 08/25/21 Page 21 of 21 Page ID #:1220




     1                               FILER’S ATTESTATION
     2        I, Bruce E. Van Dalsem, am the ECF user whose ID and password were used
     3 to file [PROPOSED] STIPULATED PROTECTIVE ORDER. Pursuant to L.R. 5-
     4 4.3.4(a)(2), I hereby attest that counsel for Defendants concurred in the filing of this
     5 document.
     6
     7
         Date: August 23, 2021                By Bruce E. Van Dalsem
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                  -20-               Case No. 2:20-cv-10865 VAP (AGR)
                                                                   STIPULATED PROTECTIVE ORDER
